Order entered July 10, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                    No. 05-13-00783-CV
                                    No. 05-13-00784-CV

                       IN RE DONALD GENE BLANTON, Relator

                     Original Proceeding from the 86th District Court
                                 Kaufman County, Texas
                        Trial Court Cause No. 23078-86, 23592-86


                                         ORDER
       Based on the Court’s opinion of today’s date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                    /s/   DAVID LEWIS
                                                          JUSTICE